USDC SDNY
DOCUMENT

 

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH: eS
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _ |=" 2 —
x
PRISCILLA DOE, :
Plaintiffs,
1:19-cv-7772 (ALC)
-against-
ORDER
DARREN N. INDYKE, et al,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

On November 29, 2019, Defendants filed a letter with this Court requesting a pre-motion
conference on an anticipated motion to dismiss this action pursuant to Fed. R. Civ. P. 12(b)(6).
(ECF No. 38). Per this Court’s Individual Rules, upon the filing of such a letter motion, the
opposing party must within three business days submit a letter, not to exceed three pages, setting
forth its position. However, the Court granted Plaintiff an extension until December 11, 2019 to
file a response to this request. (ECF No. 42). To date, Plaintiff has not responded. Accordingly,
Plaintiff is ORDERED to respond to Defendant’s letter motion by January 14, 2020 indicating its

position on Defendants’ contemplated motion.

Ww I Como
SO ORDERED. (rdre ) —~
Dated: January 7, 2020 , Fs

New York, New York ANDREW L. CARTER, JR.
United States District Judge

 

 
